keeNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-21 were previously pending and subject to the non-final office action mailed August 20th, 2021. In the Response, submitted December 20th, 2021, claims 1, 3, 5-7, 9, 11-16, 18, and 20-21 were amended, claim 2 was canceled, claims 22-33 were added, and no new matter was added. Therefore, claims 1 and 3-33 are currently pending and subject to the following Final office action.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.

	
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on December 20th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 15-18 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-21 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 7 of this final office action. 
	On pages 15-18 of the Response, the Applicant submits “Applicant has amended claim 1 to recite, inter alia, the framework including a backend platform comprising at least one server database”; “As should be appreciated, the claims recite a feedback system in which robots provide update status information to the backend which then uses that information to select robots”; “Applicant notes that the Examiner’s arguments with respect to claim 1 […] Applicant respectfully disagrees. None of these elements is ‘directed toward a mental process’ and these claim elements are not ‘directed towards certain methods of organizing human activity’”; “In general, the Examiner’s reliance on the ‘commercial interactions’ section of the MPEP is misplaced”.
	The Examiner respectfully disagrees that the independent claims are not directed towards a mental process or certain methods of organizing human activity. Independent claim 1 recites features for collecting status information associated with a plurality of robots (couriers), receiving a request for a delivery associated with a delivery location (collecting information), analyzing the collected status information associated with the robots, and making a selection of an appropriate robot to perform the delivery based on the analysis of the collected information. A human using mental steps would be capable of performing these steps of collecting information, performing an analysis of the information, and making a selection (judgment) of an appropriate robot based on the analysis of the collected information (see MPEP 2106.04(a)(2)(III)). Furthermore, the limitations reciting steps for selecting an appropriate robot to perform a delivery in response to receiving a delivery request are considered a commercial interaction. As noted in the Applicants disclosure, “a subscriber or partner refers to an entity or person that uses the delivery framework to deliver goods and/or services. A subscriber may be, e.g., a store, a restaurant, a shipping company, a delivery company, an individual, or a company“ (¶ [0138]). Therefore, the claim, as a whole, is directed towards selecting a robot to perform a delivery service on behalf of a subscriber (such as a business). In accordance with the MPEP 2106.04(a)(2)(II), a commercial interaction encompasses business relations and sales activities; as recited in the present claims. 


	As discussed in further detail in the Step 2A-Prong Two analysis herein, the claim  features for storing/retrieving information in a memory (the backend platform maintaining a database with robot status information, the robots maintaining status data about said given robots, and updating the database with status data provided by each robot), and features for transmitting data over a network (receiving requests via a communication protocol, robots providing status data to a server) are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the processor, backend platform, server, database, and communication protocol are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). As such, under the Step 2B analysis, the Examiner notes the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic 

	

Response to 35 U.S.C. § 102 Remarks
	Applicant’s remarks filed on pages 18-21 of the Response concerning the 35 U.S.C. § 102 rejection of claims 1-4, 11-15, 18-19, and 21 have been fully considered and are moot in view of the amended § 103 rejection that may be found starting on page 28 of this final office action. 

	On page 21 of the Response, the Applicant submits “Prager does not teach or suggest the claimed “maintaining in the at least one database, robot status information about the plurality of robots in the framework.” Nor does Prager teach or suggest anything about the unmanned vehicles (UVs) maintaining information about themselves and providing such information to a server at any backend platform”; “For example, Prager does not teach or suggest anything about the UVs maintaining configuration information about themselves and providing such information to a server”; “Since Prager lacks at least these claimed elements, Prager does not and cannot anticipate claim 1”. 
	Further, on pages 21- 24 the Applicant submits that independent claims 11 and 18 recite similar amendments to the amendments of independent claim 1 and, accordingly, the arguments to given for claim 1 apply to claims 11 and 18.  As such, the Applicant submits that claims 11 and 18, and their dependents, are patentable over Prager. In view of the Applicants amendments to the claims and newly added claims, the Examiner has set forth an amended §103 rejection for claims 1 and 3-33 that may be found starting on page 28 herein. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 24-25 of the Response concerning the 35 U.S.C. § 103 rejections of claims 5-10, 16-17, and 20 have been fully considered and are moot in view of the amended § 103 rejection that may be found starting on page 5 of this final office action. 
	On pages 24-25 of the Response, the Applicant submits that the prior art of record, namely Cochran, Blake, and Perez, do not overcome the noted deficiencies in Prager. Accordingly, the Applicant requests withdrawal of the respective § 103 rejections. In view of the Applicants amendments to the claims and newly added claims, the Examiner has set forth an amended §103 rejection for claims 1 and 3-33 that may be found starting on page 28 herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein the at least one database provides a substantially true state of the robots in the framework”. The term “substantial” is a relative term which renders the claim indefinite. Claim 28 does not provide a standard for ascertaining the requisite degree for the term “substantial” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain what may be considered “substantially true”. Therefore, claim 28 is rendered indefinite. For the sake of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1, 3-10, and 18-32 are directed to a method (i.e. a process) and claims 11-17 and 33 are directed to a system (i.e. a machine). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 
Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1 and 3-33 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:

[…] maintaining […] robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

[…] maintaining […] status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot […];
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Receiving […] a request for a delivery, the request comprising an associated delivery location;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)).


[…] selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information […] and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots; and;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

The appropriate robot, selected in (D), executing the delivery, wherein selection of the appropriate robot in (D) is based at least on the delivery location and one or more subsequent location the robots is to reach, and wherein the delivery requires a predetermined robot configuration; and
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
	Wherein the appropriate robot selected in (D) is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Thus, claims 1, 3-10, and 22-32, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 3 recites, in part, “wherein the predetermined robot 25configuration comprises at least one or a combination of: a robot configured for carrying a plurality of size-appropriate goods as part of distinct deliveries; - 68 -Docket 4252-0040 (R0015WO-US) a robot configured for carrying a limited number of predetermined goods; a robot configured for preparing the goods during transport”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 4 recites, in part, “wherein the plurality of robots comprises 5a plurality of subsets of robots configured to handle different types of deliveries and wherein the method further comprises, before selecting the appropriate robot, selecting an appropriate subset”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting 

	Claim 5 recites, in part, “wherein the subsets of robots are 10dynamically updated based on at least one of: forecasted requests for deliveries; and/or forecasted deliveries at one or more locations”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein the subsets of robots are updated […] based on at least one of prior and forecasted demand for deliveries requiring a particular robot configuration”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “comprising at least one of: 25outfitting at least one robot with a predetermined robot configuration based on the forecasting of future demand for deliveries; and/or loading at least one robot with certain goods based on the forecasting of future demand for deliveries”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part, “wherein the forecasting is dynamically updated”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). 

	Claim 9 recites, in part, “wherein the forecasting is performed 5based on at least one of: types of delivery requested; and/or day of request for deliveries; and/or 10weather conditions at or around the delivery locations; and/or events at or around the delivery locations”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “in case no appropriate robot can be selected from the subset of the plurality of robots, requesting 15a robot from at least one other framework to execute the delivery”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 23 recites, in part, “wherein the status data for a given 10robot includes current activity of the given robot, and wherein the robot status information maintained in the at least one database for a particular robot includes the current activity of the particular robot”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III).

Claim 24 recites, in part, “[…] provides status data […] on a regular basis”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III).

	Claim 25 recites, in part, “wherein the plurality of robots 20perform deliveries on behalf of subscribers to the framework […] and wherein the selecting in (D) is based, at least in part, on a subscriber associated with the request for delivery received in (C)”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 26 recites, in part, “wherein each robot has an identifier that is unique within the framework”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting and organizing information in a manner that is analogous to human mental work. 

	Claim 29 recites, in part, “wherein the predetermined robot configuration comprises a robot configured for carrying iotemperature-sensitive goods”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 30 recites, in part, “wherein the subsets of robots are 10dynamically updated based on at least one of: forecasted requests for deliveries; and/or forecasted deliveries at one or more locations; and/or prior demand for deliveries; and/or forecasted future demand for deliveries”. This 

	Claim 31 recites, in part, “comprising at least one of: transporting, using a robot carrying vehicle, at least one of the plurality of robots to a certain location based on at least one of the forecasting of future demand for deliveries and the forecasting of future demand for deliveries requiring at least one particular robot configuration; and/or 25outfitting at least one robot with a predetermined robot configuration based on the forecasting of future demand for deliveries; and/or loading at least one robot with certain goods based on the forecasting of future demand for deliveries”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 32 recites, in part, “wherein the forecasting is performed 5based on at least one of: types of delivery requested; and/or delivery locations; and/or time of request for deliveries; and/or day of request for deliveries; and/or 10weather conditions at or around the delivery locations; and/or events at or around the delivery locations”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part:
maintaining […] robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Receiving […] status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot […];
	This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Receiving […] a request for a delivery, the request comprising an associated delivery location;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)).


[…] selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information […] and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots; and;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Wherein the delivery requires a predetermined robot configuration  and wherein the selecting in (e) is based at least on the delivery location and one or more subsequent location the robots is to reach; and
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
	Wherein the appropriate robot is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 

	Thus, claims 11, 12-17, and 33, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 13 recites, in part, “a robot 10storage facility comprising at least one of:  a pod; and/or a robot moving vehicle”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 14 recites, in part, “wherein the storage facility is configured to load the plurality of robots with goods”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 15 recites, in part, “wherein each of the plurality of robots comprises a corresponding robot configuration and wherein the 25robot configuration comprises at least one of: a robot configured for carrying a plurality of size-appropriate goods as part of different deliveries; and/or - 71 -Docket 4252-0040 (R0015WO-US) a robot carrying predetermined goods; and/or a robot configured for preparing the goods during transport”.  This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Claim 16 recites, in part, “to forecast demand for deliveries and wherein the forecasting is based on at least one of: types of delivery requested and/or 10day of request for deliveries; and/or weather conditions at or around the delivery locations; and/or events at or around the delivery locations”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Claim 17 recites, in part, “determine preferred robot configurations based on the forecasting”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 33 recites, in part, “a robot 10storage facility comprising at least one of: a hub; and/or  a pod; and/or a servicing location; and/or  a robot moving vehicle”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 18 recites, in part:
	 
20[…] having robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;

	This limitation is directed towards a mental process. In particular this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

[…] maintaining […] status data about said given robot, wherein status data for said given robot includes (i) configuration information of the given robot, and (ii) power/battery status of the given robot, and (iii) location information about the given robot […] ;
	This limitation is directed towards a mental process. In particular this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

In response to a request for a delivery […] said delivery having an associated delivery location and requiring a predetermined robot configuration […]  attempting to select, from a subset of said plurality of robots, an appropriate robot to handle the delivery, said appropriate robot being selected based on said delivery location and using information […] based on: (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots,
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

wherein said appropriate robot is one of said plurality of robots that has 25sufficient capacity to make said delivery and has the predetermined robot configuration required for the delivery.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Thus, claims 18 and 19-21, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 19 recites, in part, “wherein said selection is also based on one more possible end locations, and wherein said appropriate robot is one of said plurality of - 72 -Docket 4252-0040 (R0015WO-US) robots that has sufficient capacity to make said delivery and to reach one of said one or more possible end locations”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of 

	Claim 20 recites, in part, “wherein said delivery has a delivery type and wherein said attempting to select is based on said delivery type”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 21 recites, in part, “wherein the delivery requires a pickup associated with said delivery at least one pickup location, and wherein said attempting to 10select is based on said at least one pickup location, and wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said pickup at least one pickup location, and to make said delivery, and to reach one of said one or more possible end locations”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1, 3-10, and 22-32 recite the additional elements of a plurality of robots, a backend platform, server, processor, database, communication protocols, features for storing/retrieving information in a memory (the backend platform maintaining a database with robot status information, the robots maintaining status data about said given robots, and updating the database with status data provided by each robot), and features for transmitting data over a network (receiving requests via a communication protocol, robots providing status data to a server). The processor, backend platform, server, database, and communication protocol are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for retrieving/storing information in a memory and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The backend platform and plurality of robots are additional elements considered to merely be generally linking the use of the abstract idea (receiving delivery requests, selecting an appropriate robot from a subset of robots, executing deliveries) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 11-17 and 33 recite additional elements of a plurality of robots, a backend platform, a processor, a database, a server, a communication protocol, features for storing/retrieving information in a memory (the backend platform maintaining a database with robot status information, the robots maintaining status data about said given robots, and updating the database with status data provided by each robot), and features for transmitting data over a 

	Claim 12 recites the additional elements of a frontend platform and transmitting data over a network (users communicating via a frontend platform). The frontend platform is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the frontend platform is an additional element considered to merely be generally linking the use of the abstract idea (receiving delivery requests, selecting an appropriate robot from a subset of robots, executing deliveries) to a particular technological environment (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 18-21 recite the additional elements of a plurality of robots, a backend platform, server, processor, database, communication protocols, features for storing/retrieving information in a memory (storing robot status information in a database, the robots maintaining status data 

	Claim 22 recites the additional element of performing a selection of a robot by an algorithm running on the server. The algorithm and server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 25 recites the additional elements of features for electronic recordkeeping and storing information in a memory (maintaining/retrieving subscriber information about subscribers in a database). The features for electronic recordkeeping and retrieving/storing information in a memory are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).


Claim 26 recites the additional element of a feature for storing/retrieving information from a memory (using a unique identifier as a key for a database). The feature for retrieving/storing information in a memory is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	
	Claim 27 recites the additional elements of features for electronic recordkeeping and storing information in a memory (maintaining and updating a database in real time to reflect a current status of the robots). The features for electronic recordkeeping and retrieving/storing information in a memory are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 28 recites the additional elements of features for electronic recordkeeping and storing/retrieving information in a memory (a database providing a substantially true state of the robots in the framework). The features for electronic recordkeeping and retrieving/storing information in a memory are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the plurality of robots, backend platform, frontend platform, processor, server, database, algorithm running a server, features for retrieving/storing information in a memory, features for electronic recordkeeping, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1 and 3-33 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to claims 1 and 3-33 are merely left with a plurality of robots, backend platform, frontend platform, processor, server, database, algorithm running a server, features for retrieving/storing information in a memory, features for electronic recordkeeping, and features for transmitting data over a network.
	Claims 1 and 3-33 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1 and 3-33 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network, electronic recordkeeping, and storing/retrieving information in a memory are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, electronic recordkeeping, and storing/retrieving information in a memory, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The processor, backend platform, frontend platform, server, database, and algorithm are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the plurality of robots, backend platform, and frontend platform are additional elements considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
claims 1 and 3-33, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1 and 3-33that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1 and 3-33 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11-12, 15, 18-19, 21, and 23-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No.2019/0199534, hereafter known as Beaman. 

Claim 1: Prager teaches the following:
A method for operating a framework comprising a plurality of robots, and a backend platform comprising at least one server including at least one processor and at least one database, the method comprising:
	Prager teaches “system includes a fleet of unmanned vehicles (UVs) that are configured to transport temperature-sensitive items […] the system includes program instructions stored on a non-transitory computer readable medium and executable by the at least one processor to perform functions including: generating a transport task in response to receiving from an item-402 may store data for item-provider accounts in an item-provider account database 407.” (¶ [0142]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]);  “the central dispatch system 310 may be a server or group of servers, which is configured to receive dispatch messages requests and/or dispatch instructions from the access system 302.” (¶ [0122]); “the central dispatch system 310 may be configured to coordinate the dispatch of UAVs 304 from a number of different local dispatch systems 312” (¶ [0123]); “central dispatch system 310 may accordingly instruct the local dispatch system 312 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 312 may then operate its associated deployment system 314 to launch the selected UAV” (¶ [0124]); “the central dispatch system 310 may include automated functionality to handle requests that are generated by such an application, evaluate such requests, and, if appropriate, coordinate with an appropriate local dispatch system 312 to deploy a UAV.” (¶ [0126]); “the central dispatch system 310, the local dispatch system(s) 312, the access system 302, and/or the deployment system(s) 314 may be combined in a single system” (¶ [0127]); “access system 302 may dispatch one of the UAVs 304 to transport a payload to a target location” (¶ [0115]). 

	The Examiner notes that, in accordance with the Applicant’s disclosure, a “robot 100 may receive map and routing information and delivery or pickup instructions from the backend platform 502” (¶ [0124], Applicant’s Specification). Thus, Prager teaches a system comprising a database, central dispatch system (servers) configured to keep record of information associated with UAVs 

Said backend platform maintaining in said at least one database, robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;
	Prager teaches “methods and systems that can help an aerial transport service provider (ATSP) select an unmanned vehicle (UV) to deliver a temperature-sensitive item” (see Abstract); “aerial transport service provider (ATSP) can provide an aerial delivery service to third-party item providers, perhaps using a fleet of unmanned aerial vehicles (UAVs)” (¶ [0004]); “aerial transport service provider (ATSP) can be a separate entity from the entity or entities that provide items being transported […] the third-party entities could interface with recipients (e.g., customers) directly, or through computing systems (e.g., applications and/or server systems) provided by the UAV transport service provider” (¶ [0024]); “ the central dispatch system 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of the UAVs 304 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 312 may be configured to track which of its associated UAVs 304 are currently available for deployment and/or are currently in the midst of item transport” (¶ [0123]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record. Then, based on the respective 
	Thus, Prager teaches a system comprising a fleet of multiple types of UAVs, a processor, an application, and a server system (one or more servers) configured to maintain records of UAV information; equivalent to a backend platform comprising at least one server including at least one processor and at least one database. Further, the system is capable of keeping track of which UAVs are available, which services/operations each UAV is configured for, where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV; equivalent to said backend platform maintaining in said at least one database, robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot.

Each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes […] (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;

	Prager teaches “the UAV 200 includes one or more communication systems 218” (¶ [0077]); “UAV 200 also includes one or more processors 208 […] The one or more processors 208 can be configured to execute computer-readable program instructions 212 that are stored in the data storage 210” (¶ [0055]); “remote computing device may receive data indicating the operational state of the UAV 200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP 
	Thus, Prager teaches a system comprising UAVs that include communication systems. Further, the system may communicate with each of the UAVs to determine a battery energy level and location information, such that the system may keep track of UAV battery energy levels/locations/availability and maintain updated records. These features are equivalent to each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot.

Receiving, at the at least one server and via a communication protocol, a request for a delivery, the request comprising an associated delivery location;
	Prager teaches “An aerial transport service provider (ATSP) can provide an aerial delivery service to third-party item providers, perhaps using a fleet of unmanned aerial vehicles (UAVs) […] the third-party item providers can request the ATSP to deliver temperature-sensitive items” (¶ [0004]); “system includes […] processor to perform functions including: generating a transport task in response to receiving from an item-provider computing device a request for delivery of a temperature-sensitive item” (¶ [0007]); “selecting, from a fleet of UAVs, a UAV that can successfully deliver a specific temperature-sensitive item to a specified delivery location” (¶ [0005]); “Generally, the remote device 306 may be any device through which a direct or indirect request to dispatch a UAV can be made. […] the remote device 306 may be a mobile phone, tablet computer, laptop computer, personal computer, or any network-connected computing device” (¶ [0118]); “the remote device 306 may be configured to communicate with access system 302 via one or more types of communication network(s) 308 […] by communicating over 
	Thus, Prager teaches a system configured to receive a request for delivery of a temperature-sensitive item, where the system may select a UAV from a fleet of UAVs that can deliver the temperature-sensitive item to the specified delivery location for the item. Further, the request may be received from a computing device via one or more types of communication networks; equivalent to receiving, at the at least one server and via a communication protocol, a request for a delivery, the request comprising an associated delivery location.

The at least one server selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information in the at least one database and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots; and
	Prager teaches “selecting, from a fleet of UAVs, a UAV that can successfully deliver a specific temperature-sensitive item to a specified delivery location” (¶ [0005]); “the ATSP computing system can use one or more factors to select the first UAV from the subset of UAVs” (¶ [0166]); “the UAVs of the ATSP can be categorized into tiers. In some examples, it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “the ATSP can include tiers of UAVs based on the battery capacity of the UAVs […] a first tier with “large” battery capacities […] a second tier with “small” battery capacities” (¶ [0148]); “a possible tier is one that includes UAVs with temperature control units” (¶ [0147]); “the ATSP computing system can determine a subset of UAVs that are capable of delivering the item […] As such, the subset of UAVs includes UAVs of the fleet that have the required battery energy to perform the transport task” (¶ [0165]); “the ATSP computing system can use a distance that the UAV would travel to deliver the item in order to calculate the respective amount of energy that a UAV would consume to perform the transport task. This distance, also called the travel 
	Thus, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. Upon receiving a request, the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (equivalent to selecting a robot based on the configuration information). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task; equivalent to the at least one server selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information in the at least one database and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots.

The appropriate robot, selected in (D), executing the delivery, wherein selection of the appropriate robot in (D) is based at least on the delivery location and one or more subsequent location the robots is to reach, and wherein the delivery requires a predetermined robot configuration; and
	Prager teaches “systems and techniques for delivering a payload […] example, a UAV 200 could include an air-bag drop system or a parachute drop system. Alternatively, a UAV 200 carrying a payload could simply land on the ground at a delivery location” (¶ [0090]); “the request can include an indication that the item is temperature-sensitive. Also, in some examples, the request can include a preferred temperature range for the item” (¶ [0152]); “it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “selecting, from a fleet of UAVs, a UAV that can successfully 
	As discussed above, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. The system may further receive a request indicating that the item is temperature sensitive and a required temperature range while being delivered, and the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (such as a tier of UAVs with temperature control units). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task (such as determining whether an available UAV would be capable of travelling from a current location to pickup location, from the pick up location to a destination, and from the destination location to a UAV base location after delivery). Accordingly, the system selects a UAV from the subset and the selected UAV delivers a payload at a delivery location, such as an air-bag drop system or simply landing on the ground at the delivery location; equivalent to the appropriate robot, selected in (D), executing the delivery, wherein selection of the appropriate robot in (D) is based at least on the delivery location and one or more subsequent 

	Wherein the appropriate robot selected in (D) is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery. 

	As discussed above, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. The system may further receive a request indicating that the item is temperature sensitive and a required temperature range while being delivered, and the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (such as a tier of UAVs with temperature control units). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task (such as determining whether an available UAV would be capable of travelling from a current location to pickup location, from the pick up location to a destination, and from the destination location to a UAV base location after delivery). Accordingly, the system selects a UAV from the subset and the selected UAV delivers a payload at a delivery location, such as an air-bag drop system or simply landing on the ground at the delivery location; equivalent to wherein the appropriate robot selected in (D) is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery.


	However, Beaman teaches the following:
Each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;
	Beaman teaches “embodiments are directed to a blockchain authentication process” (¶ [0020]); “FIG. 2 illustrates a blockchain system database configuration” (¶ [0032]); “The blockchain may be stored by one or more of a control station which communicates with the drones” (¶ [0021]); “The blockchain may further store and track a drone specification of each participating drone. Sensors installed (IoT) in each drone may be used to identify the health condition, available battery power, rotor condition, and the like, and feedback the data to blockchain server 140 storing the blockchain” (¶ [0031]); “All drones in communication with the control station 130 can be identified uniquely by the blockchain server 140 such as through a tag, name, code, identifier, and the like […] In addition, the blockchain server 140 may receive and store one or more of the geographical coordinates, altitude, battery power, and the like, for each drone. During communication with a UAV (e.g., source UAV 110 and target UAV 120) the drone data can be gathered through messages or other transmissions through the control station 130” (¶ [0026]); “During the authentication, the processor 520 may validate, via the blockchain, a private key of the source UAV […] Prior to, during, and after the authentication process, the 510 may receive metadata of one or more of the source UAV and the target UAV […] the processor 520 may store the collected metadata in a shared blockchain ledger ” (¶ [0047]); “the source UAV 10 and/or the target UAV 20 may provide in-flight metadata (e.g., periodically, randomly, continuously, etc.) to the blockchain server 30, in 304. The in-flight metadata may include one or more of a travel distance, an altitude, a drone specification, a carrying capacity, a drone health, a battery life, and the like. Here, the blockchain server may update a shared public ledger with the received in-flight metadata” (¶ [0039]).  
	Thus, Beaman teaches a system comprising a blockchain server/database configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information). Further, the blockchain server may first identify the UAV through an identifier/code/private key associated with the UAV and subsequently communicate with the UAV to receive and store the information. Further, the UAVs are configured to provide the information periodically or continuously; equivalent to each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for receiving updated drone information directly from a plurality of drones (indicative of a geographical position, battery status, and vehicle configuration/specification) and storing the updated information in the server database, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. 

Claim 3: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:

Wherein the predetermined robot configuration comprises at least one or a combination of: a robot configured for carrying a plurality of size appropriate goods as part of distinct deliveries. 
	Prager teaches ““the UAVs of the ATSP can be categorized into tiers. In some examples, it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “the ATSP can include tiers of UAVs based on the battery capacity of the UAVs, where each tier includes UAVs with battery capacities that fall within a specified range […] For example, the fleet can include two tiers of UAVs: a first tier with “large” battery capacities greater than a threshold battery capacity, and a second tier with “small” battery capacities less than or equal to the threshold battery capacity” (¶ [0148]); “UAVs of the first tier can deliver items up to a threshold maximum weight, and UAVs of the second tier can deliver items that have a weight greater than or equal to the maximum weight of the first tier, but less than a threshold maximum weight of the second tier […] Accordingly, in such examples, UAVs of 

	Thus, Prager teaches a system capable of keeping track of which UAVs are available and which services/operations each UAV is configured for (as indicated by the tier). Upon receiving a request, the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier. For example, a second tier may comprise UAVs configured for delivery of heavy weight items. Accordingly, a UAV from the second tier may be selected if the delivery goods are heavy items; equivalent to wherein the predetermined robot configuration comprises at least one or a combination of: a robot configured for carrying a plurality of size appropriate goods as part of distinct deliveries. 

Claim 4: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:

Wherein the plurality of robots comprises a plurality of subsets of robots configured to handle different types of deliveries and wherein the method further comprises, before selecting the appropriate robot, selecting an appropriate subset. 

	Prager teaches “ATSP computing system can determine a subset of UAVs that are capable of delivering the item” (¶ [0165]); “the UAVs 304 may include a number of types of UAVs, with each type of UAV being configured for a different type or types of payload delivery capabilities.” (¶ [0117]); “in some instances, the UAVs of the ATSP can be categorized into tiers […] it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task” (¶ [0170]); “the method 600 can involve the ATSP computing system, based on the transport task, selecting a UAV tier from which to select a UAV to perform 
	Thus, Prager teaches a system wherein UAVs are categorized into two tiers, where the first tier is associated with long distance deliveries and the second tier is associated with short distance deliveries (equivalent to a plurality of subsets of robots configured to handle different types of deliveries). Further, Prager teaches that the system is configured to select a suitable tier for delivering an item based on the delivery location and/or weight of the item to be delivered, where a UAV is then assigned from the selected tier; equivalent to the method further comprising, before selecting the appropriate robot, selecting an appropriate subset.

Claim 11: Prager teaches the following:
A plurality of robots; and a backend platform comprising at least one processor and at least one database, wherein the backend platform is configured for:
	Prager teaches “system includes a fleet of unmanned vehicles (UVs) that are configured to transport temperature-sensitive items […] the system includes program instructions stored on a non-transitory computer readable medium and executable by the at least one processor to perform functions including: generating a transport task in response to receiving from an item-provider computing device a request for delivery of a temperature-sensitive item” (¶ [0007]); 402 may store data for item-provider accounts in an item-provider account database 407.” (¶ [0142]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]);  “the central dispatch system 310 may be a server or group of servers, which is configured to receive dispatch messages requests and/or dispatch instructions from the access system 302.” (¶ [0122]); “the central dispatch system 310 may be configured to coordinate the dispatch of UAVs 304 from a number of different local dispatch systems 312” (¶ [0123]); “central dispatch system 310 may accordingly instruct the local dispatch system 312 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 312 may then operate its associated deployment system 314 to launch the selected UAV” (¶ [0124]); “the central dispatch system 310 may include automated functionality to handle requests that are generated by such an application, evaluate such requests, and, if appropriate, coordinate with an appropriate local dispatch system 312 to deploy a UAV.” (¶ [0126]); “the central dispatch system 310, the local dispatch system(s) 312, the access system 302, and/or the deployment system(s) 314 may be combined in a single system” (¶ [0127]); “access system 302 may dispatch one of the UAVs 304 to transport a payload to a target location” (¶ [0115]). 

	The Examiner notes that, in accordance with the Applicant’s disclosure, a “robot 100 may receive map and routing information and delivery or pickup instructions from the backend platform 502” (¶ [0124], Applicant’s Specification). Thus, Prager teaches a system comprising a database, central dispatch system (servers) configured to keep record of information associated with UAVs in a fleet, and program instructions (stored on a computer readable medium), that when executed  

Maintaining, by said at least one server, in said at least one database, robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;
	Prager teaches “methods and systems that can help an aerial transport service provider (ATSP) select an unmanned vehicle (UV) to deliver a temperature-sensitive item” (see Abstract); “aerial transport service provider (ATSP) can provide an aerial delivery service to third-party item providers, perhaps using a fleet of unmanned aerial vehicles (UAVs)” (¶ [0004]); “aerial transport service provider (ATSP) can be a separate entity from the entity or entities that provide items being transported […] the third-party entities could interface with recipients (e.g., customers) directly, or through computing systems (e.g., applications and/or server systems) provided by the UAV transport service provider” (¶ [0024]); “ the central dispatch system 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of the UAVs 304 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 312 may be configured to track which of its associated UAVs 304 are currently available for deployment and/or are currently in the midst of item transport” (¶ [0123]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record. Then, based on the respective remaining battery energy level, the ATSP computing system can determine the respective remaining amount of energy in the battery of each UAV” (¶ [0164]). 


Receiving, from each given robot of said plurality of robots, status data about said given robot, wherein said status data for said given robot includes […] (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;
Updating by said at least one server, the at least one database based on status data received from each robot;

	Prager teaches “the UAV 200 includes one or more communication systems 218” (¶ [0077]); “UAV 200 also includes one or more processors 208 […] The one or more processors 208 can be configured to execute computer-readable program instructions 212 that are stored in the data storage 210” (¶ [0055]); “remote computing device may receive data indicating the operational state of the UAV 200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP 
	Thus, Prager teaches a system comprising UAVs that include communication systems. Further, the system may communicate with each of the UAVs to determine a battery energy level and location information, such that the system may keep track of UAV battery energy levels/locations/availability and maintain updated records. These features are equivalent to each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, wherein the at least one database is updated based on status data provided by each robot, and updating by said at least one server, the at least one database based on status data received from each robot.

Receiving, at the at least one server and via a communication protocol, a request for a delivery, the request comprising an associated delivery location;
	Prager teaches “An aerial transport service provider (ATSP) can provide an aerial delivery service to third-party item providers, perhaps using a fleet of unmanned aerial vehicles (UAVs) […] the third-party item providers can request the ATSP to deliver temperature-sensitive items” (¶ [0004]); “system includes […] processor to perform functions including: generating a transport task in response to receiving from an item-provider computing device a request for delivery of a temperature-sensitive item” (¶ [0007]); “selecting, from a fleet of UAVs, a UAV that can successfully deliver a specific temperature-sensitive item to a specified delivery location” (¶ [0005]); “Generally, the remote device 306 may be any device through which a direct or indirect request to dispatch a UAV can be made. […] the remote device 306 may be a mobile phone, tablet computer, laptop computer, personal computer, or any network-connected computing device” (¶ [0118]); “the remote device 306 may be configured to communicate with access system 302 via one or more types of communication network(s) 308 […] by communicating over 
	Thus, Prager teaches a system configured to receive a request for delivery of a temperature-sensitive item, where the system may select a UAV from a fleet of UAVs that can deliver the temperature-sensitive item to the specified delivery location for the item. Further, the request may be received from a computing device via one or more types of communication networks; equivalent to receiving, at the at least one server and via a communication protocol, a request for a delivery, the request comprising an associated delivery location.

The at least one server selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information in the at least one database and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots; and
	Prager teaches “selecting, from a fleet of UAVs, a UAV that can successfully deliver a specific temperature-sensitive item to a specified delivery location” (¶ [0005]); “the ATSP computing system can use one or more factors to select the first UAV from the subset of UAVs” (¶ [0166]); “the UAVs of the ATSP can be categorized into tiers. In some examples, it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “the ATSP can include tiers of UAVs based on the battery capacity of the UAVs […] a first tier with “large” battery capacities […] a second tier with “small” battery capacities” (¶ [0148]); “a possible tier is one that includes UAVs with temperature control units” (¶ [0147]); “the ATSP computing system can determine a subset of UAVs that are capable of delivering the item […] As such, the subset of UAVs includes UAVs of the fleet that have the required battery energy to perform the transport task” (¶ [0165]); “the ATSP computing system can use a distance that the UAV would travel to deliver the item in order to calculate the respective amount of energy that a UAV would consume to perform the transport task. This distance, also called the travel 
	Thus, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. Upon receiving a request, the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (equivalent to selecting a robot based on the configuration information). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task; equivalent to the at least one server selecting from a subset of the plurality of robots an appropriate robot to handle the delivery, wherein the selecting uses information in the at least one database and is based on; (i) configuration information, (ii) power/battery status, and (iii) location information of at least some robots of said plurality of robots.

Wherein the delivery requires a predetermined robot configuration; and wherein the selecting in (e) is based at least on the delivery location and one or more subsequent location the robots is to reach;
	Prager teaches “systems and techniques for delivering a payload […] example, a UAV 200 could include an air-bag drop system or a parachute drop system. Alternatively, a UAV 200 carrying a payload could simply land on the ground at a delivery location” (¶ [0090]); “the request can include an indication that the item is temperature-sensitive. Also, in some examples, the request can include a preferred temperature range for the item” (¶ [0152]); “it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “selecting, from a fleet of UAVs, a UAV that can successfully 
	As discussed above, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. The system may further receive a request indicating that the item is temperature sensitive and a required temperature range while being delivered, and the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (such as a tier of UAVs with temperature control units). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task (such as determining whether an available UAV would be capable of travelling from a current location to pickup location, from the pick up location to a destination, and from the destination location to a UAV base location after delivery). Accordingly, the system selects a UAV from the subset and the selected UAV delivers a payload at a delivery location, such as an air-bag drop system or simply landing on the ground at the delivery location; equivalent to wherein the delivery requires a predetermined robot configuration and wherein the selecting in (e) is based at least on the delivery location and one or more subsequent location the robots is to reach.

	Wherein the appropriate robot is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery. 

	As discussed above, Prager teaches a system capable of keeping track of which UAVs are available, which services/operations each UAV is configured for (as indicated by the tier), where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV. The system may further receive a request indicating that the item is temperature sensitive and a required temperature range while being delivered, and the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier (such as a tier of UAVs with temperature control units). Further, the system may use the UAV location information and remaining battery energy level information to determine and select a UAV from the subset that would be capable of performing the transportation task based on distance information associated with the task (such as determining whether an available UAV would be capable of travelling from a current location to pickup location, from the pick up location to a destination, and from the destination location to a UAV base location after delivery). Accordingly, the system selects a UAV from the subset and the selected UAV delivers a payload at a delivery location, such as an air-bag drop system or simply landing on the ground at the delivery location; equivalent to wherein the appropriate robot is one of the subset of the plurality of robots that (i) has sufficient capacity to execute the request for a delivery and to reach the one or more subsequent locations, and (ii) has the predetermined robot configuration required for the delivery.
	Although Prager teaches a system configured to receive location information/battery energy information from a plurality of UAVs in a fleet and continuously updating records associated with the received UAV information, Prager does not explicitly teach that the UAVs in the fleet maintain status data including configuration information of the given UAV, providing this 

	However, Beaman teaches the following:
Receiving, from each given robot of said plurality of robots, status data about said given robot, wherein said status data for said given robot includes […] (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;
Updating by said at least one server, the at least one database based on status data received from each robot

	Beaman teaches “embodiments are directed to a blockchain authentication process” (¶ [0020]); “FIG. 2 illustrates a blockchain system database configuration” (¶ [0032]); “The blockchain may be stored by one or more of a control station which communicates with the drones” (¶ [0021]); “The blockchain may further store and track a drone specification of each participating drone. Sensors installed (IoT) in each drone may be used to identify the health condition, available battery power, rotor condition, and the like, and feedback the data to blockchain server 140 storing the blockchain” (¶ [0031]); “All drones in communication with the control station 130 can be identified uniquely by the blockchain server 140 such as through a tag, name, code, identifier, and the like […] In addition, the blockchain server 140 may receive and store one or more of the geographical coordinates, altitude, battery power, and the like, for each drone. During communication with a UAV (e.g., source UAV 110 and target UAV 120) the drone data can be gathered through messages or other transmissions through the control station 130” (¶ [0026]); “During the authentication, the processor 520 may validate, via the blockchain, a private key of the source UAV […] Prior to, during, and after the authentication process, the network interface 510 may receive metadata of one or more of the source UAV and the target UAV […] the processor 520 may store the collected metadata in a shared blockchain ledger ” (¶ 
	Thus, Beaman teaches a system comprising a blockchain server/database configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information). Further, the blockchain server may first identify the UAV through an identifier/code/private key associated with the UAV and subsequently communicate with the UAV to receive and store the information. Further, the UAVs are configured to provide the information periodically or continuously; equivalent to receiving from each given robot of said plurality of robots, status data about said given robot, wherein said status data for said given robot includes […] (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, wherein the at least one database is updated based on status data provided by each robot, and updating by said at least one server, the at least one database based on status data received from each robot.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for receiving updated drone information directly from a plurality of drones (indicative of a geographical position, battery status, and vehicle configuration/specification) and storing the updated information in the server database, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. One of ordinary skill in the art would have been motivated to modify the system of Prager to 

Claim 12: Prager/Beaman teaches the limitations of claim 11. Further, Prager teaches the following:
A frontend platform configured for communication between the delivery framework and users requesting a delivery. 

	Prager teaches “system also includes at least one communication interface operable to communicate with item-provider computing devices” (¶ [0007]); “third-party item providers can request the ATSP to deliver temperature-sensitive items” (¶ [0004]); “receiving from an item-provider computing device a request for delivery of a temperature-sensitive item (¶ [0007]); “a given item-provider computing system 406 a to 406 d may include one or more remote computing devices […] an item-provider computing system 406 a to 406 d may be implemented with […] e.g., with one or more dedicated user-interface terminals installed at the item provider's facilities” (¶ [0143]). 
	Thus, Prager teaches a communication interface that facilitates communication between a third-party item provider and the ATSP system, such that the third-party item provider may submit temperature-sensitive delivery requests; equivalent to a frontend platform configured for communication between the framework and users requesting a delivery.

Claim 15: Prager/Beaman teaches the limitations of claim 11. Further, Prager teaches the following:
Wherein each of the plurality of robots comprises a corresponding robot configuration and wherein the robot configuration comprises at least one of: a robot configured for carrying a plurality of size appropriate goods as part of different deliveries. 
	Prager teaches “the UAVs of the ATSP can be categorized into tiers. In some examples, it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “the ATSP can include tiers of UAVs based on the battery capacity of the UAVs, where each tier includes UAVs with battery capacities that fall within a specified range […] For example, the fleet can include two tiers of UAVs: a first tier with “large” battery capacities greater than a threshold battery capacity, and a second tier with “small” battery capacities less than or equal to the threshold battery capacity” (¶ [0148]); “UAVs of the first tier can deliver items up to a threshold maximum weight, and UAVs of the second tier can deliver items that have a weight greater than or equal to the maximum weight of the first tier, but less than a threshold maximum weight of the second tier […] Accordingly, in such examples, UAVs of the first tier can be configured for long-distance item delivery of light-weight items, and UAVs of the second tier can be configured for short-distance delivery of heavy-weight items” (¶ [0149]). 

	Thus, Prager teaches a system capable of keeping track of which UAVs are available and which services/operations each UAV is configured for (as indicated by the tier). Upon receiving a request, the system may determine a tier of UAV best suited to perform the transportation task corresponding to the request and select an available UAV from the subset of UAVs in the particular tier. For example, a second tier may comprise UAVs configured for delivery of heavy weight items. Accordingly, a UAV from the second tier may be selected if the delivery goods are  wherein each of the plurality of robots comprises a corresponding robot configuration and wherein the robot configuration comprises at least one of: a robot configured for carrying a plurality of size appropriate goods as part of different deliveries. 

Claim 18: Prager teaches the following:
A method for operating a framework comprising a plurality of robots, and a backend platform comprising at least one server including at least one processor and at least one database […]
	Prager teaches “system includes a fleet of unmanned vehicles (UVs) that are configured to transport temperature-sensitive items […] the system includes program instructions stored on a non-transitory computer readable medium and executable by the at least one processor to perform functions including: generating a transport task in response to receiving from an item-provider computing device a request for delivery of a temperature-sensitive item” (¶ [0007]); “aerial transport service provider (ATSP) can be a separate entity from the entity or entities that provide items being transported” (¶ [0024]); “ ATSP can include, within its fleet of UAVs, UAVs that are configured to deliver items that have the certain characteristics.” (¶ [0025]); “ATSP 402 may store data for item-provider accounts in an item-provider account database 407.” (¶ [0142]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]);  “the central dispatch system 310 may be a server or group of servers, which is configured to receive dispatch messages requests and/or dispatch instructions from the access system 302.” (¶ [0122]); “the central dispatch system 310 may be configured to coordinate the dispatch of UAVs 304 from a number of different local dispatch systems 312” (¶ [0123]); “central dispatch system 310 may accordingly instruct the local dispatch system 312 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 312 may then operate its associated deployment system 314 to launch the selected UAV” 310 may include automated functionality to handle requests that are generated by such an application, evaluate such requests, and, if appropriate, coordinate with an appropriate local dispatch system 312 to deploy a UAV.” (¶ [0126]); “the central dispatch system 310, the local dispatch system(s) 312, the access system 302, and/or the deployment system(s) 314 may be combined in a single system” (¶ [0127]); “access system 302 may dispatch one of the UAVs 304 to transport a payload to a target location” (¶ [0115]). 

	The Examiner notes that, in accordance with the Applicant’s disclosure, a “robot 100 may receive map and routing information and delivery or pickup instructions from the backend platform 502” (¶ [0124], Applicant’s Specification). Thus, Prager teaches a system comprising a database, central dispatch system (servers) configured to keep record of information associated with UAVs in a fleet, and program instructions (stored on a computer readable medium), that when executed by a processor, enable the system to receive dispatch requests, generate transport tasks, and instruct the dispatch system to dispatch a selected UAV from a fleet of UAVs to transport a payload to a target location; equivalent to a method for operating a framework comprising a plurality of robots, and a backend platform comprising at least one server including at least one processor and at least one database.

At least one database having robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot;
	Prager teaches “methods and systems that can help an aerial transport service provider (ATSP) select an unmanned vehicle (UV) to deliver a temperature-sensitive item” (see Abstract); “aerial transport service provider (ATSP) can provide an aerial delivery service to third-party item 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of the UAVs 304 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 312 may be configured to track which of its associated UAVs 304 are currently available for deployment and/or are currently in the midst of item transport” (¶ [0123]); “the ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record. Then, based on the respective remaining battery energy level, the ATSP computing system can determine the respective remaining amount of energy in the battery of each UAV” (¶ [0164]). 
	Thus, Prager teaches a system comprising a fleet of multiple types of UAVs, a processor, an application, and a server system (one or more servers) configured to maintain records of UAV information; equivalent to a backend platform comprising at least one server including at least one processor and at least one database. Further, the system is capable of keeping track of which UAVs are available, which services/operations each UAV is configured for, where the UAVs are located, and continuously updating a record indicating the remaining battery energy level of each UAV; equivalent to at least one database having robot status information about said plurality of robots in the framework, wherein said robot status information for a particular robot includes (i) configuration information of the particular robot, and (ii) power/battery status of the particular robot, and (iii) location information about the particular robot.
Each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes […] (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;

	Prager teaches “the UAV 200 includes one or more communication systems 218” (¶ [0077]); “UAV 200 also includes one or more processors 208 […] The one or more processors 208 can be configured to execute computer-readable program instructions 212 that are stored in the data storage 210” (¶ [0055]); “remote computing device may receive data indicating the operational state of the UAV 200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs” (¶ [0164]).
	Thus, Prager teaches a system comprising UAVs that include communication systems. Further, the system may communicate with each of the UAVs to determine a battery energy level and location information, such that the system may keep track of UAV battery energy levels/locations/availability and maintain updated records. These features are equivalent to each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot.

In response to a request for a delivery received by the backend platform, said delivery having an associated delivery location and requiring a predetermined robot configuration, said at least one server attempting to select, from a subset of said plurality of robots, an appropriate robot to handle the delivery, said appropriate robot being selected based on said delivery location and using information in the at least one database and being based on: (i) configuration information, (ii) power-battery status, and (iii) location information of at least some robots of said plurality of robots.

Prager teaches “systems and techniques for delivering a payload […] example, a UAV 200 could include an air-bag drop system or a parachute drop system. Alternatively, a UAV 200 carrying a payload could simply land on the ground at a delivery location” (¶ [0090]); “the request can include an indication that the item is temperature-sensitive. Also, in some examples, the request can include a preferred temperature range for the item” (¶ [0152]); “it may be more computationally efficient to first determine which tier of UAVs is better suited to perform the transport task. Then, the ATSP computing system can select an available UAV from the selected tier of UAVs”(¶ [0170]); “selecting, from a fleet of UAVs, a UAV that can successfully deliver a specific temperature-sensitive item to a specified delivery location” (¶ [0005]); “the ATSP computing system can use one or more factors to select the first UAV from the subset of UAVs” (¶ [0166]); “the ATSP computing system can use a distance that the UAV would travel to deliver the item in order to calculate the respective amount of energy that a UAV would consume to perform the transport task. This distance, also called the travel distance, can include the distance from a current location of the UAV to a pick-up location of the item (e.g., a warehouse), the distance from the pick-up location to the delivery location and/or the distance from the delivery location to a nearby UAV base location (e.g., a UAV nest).” (¶ [0157]).


Wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said delivery and has the predetermined robot configuration required for the delivery. 


	Although Prager teaches a system configured to receive location information/battery energy information from a plurality of UAVs in a fleet and continuously updating records associated with the received UAV information, Prager does not explicitly teach that the UAVs in the fleet maintain status data including configuration information of the given UAV, providing this particular information to the at least one server of the backend platform, and updating at least one database based on this particular information.


Each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot;
	Beaman teaches “embodiments are directed to a blockchain authentication process” (¶ [0020]); “FIG. 2 illustrates a blockchain system database configuration” (¶ [0032]); “The blockchain may be stored by one or more of a control station which communicates with the drones” (¶ [0021]); “The blockchain may further store and track a drone specification of each participating drone. Sensors installed (IoT) in each drone may be used to identify the health condition, available battery power, rotor condition, and the like, and feedback the data to blockchain server 140 storing the blockchain” (¶ [0031]); “All drones in communication with the control station 130 can be identified uniquely by the blockchain server 140 such as through a tag, name, code, identifier, and the like […] In addition, the blockchain server 140 may receive and store one or more of the geographical coordinates, altitude, battery power, and the like, for each drone. During communication with a UAV (e.g., source UAV 110 and target UAV 120) the drone data can be gathered through messages or other transmissions through the control station 130” (¶ [0026]); “During the authentication, the processor 520 may validate, via the blockchain, a private key of the source UAV […] Prior to, during, and after the authentication process, the network interface 510 may receive metadata of one or more of the source UAV and the target UAV […] the processor 520 may store the collected metadata in a shared blockchain ledger ” (¶ [0047]); “the source UAV 10 and/or the target UAV 20 may provide in-flight metadata (e.g., periodically, randomly, continuously, etc.) to the blockchain server 30, in 304. The in-flight metadata may include one or more of a travel distance, an altitude, a drone specification, a 
	Thus, Beaman teaches a system comprising a blockchain server/database configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information). Further, the blockchain server may first identify the UAV through an identifier/code/private key associated with the UAV and subsequently communicate with the UAV to receive and store the information. Further, the UAVs are configured to provide the information periodically or continuously; equivalent to each given robot of said plurality of robots maintaining ,on said given robot, status data about said given robot, wherein said status data for said given robot includes; (i) configuration information of the given robot, (ii) power/battery status of the given robot, and (iii) location information of the given robot, wherein each robot provides its status data to the at least one server of the backend platform, and wherein the at least one database is updated based on status data provided by each robot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for receiving updated drone information directly from a plurality of drones (indicative of a geographical position, battery status, and vehicle configuration/specification) and storing the updated information in the server database, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. One of ordinary skill in the art would have been motivated to modify the system of Prager to include features for storing information received directly from a plurality of autonomous vehicles (including position, battery status, and vehicle configuration/specification information) when one considers that the information utilized by the system for selecting an appropriate UAV to perform a delivery would have a further improved “accuracy and/or improved reliability” (¶ [0040]), as 

Claim 19: Prager/Beaman teaches the limitations of claim 18. Further, Prager teaches the following:

Wherein said selection is also based on one or more possible end locations, and wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said delivery and to reach one of said one or more possible end locations. 
	Prager teaches “the ATSP computing system can determine a subset of UAVs that are capable of delivering the item […] As such, the subset of UAVs includes UAVs of the fleet that have the required battery energy to perform the transport task” (¶ [0165]); “ the method includes based on (i) the amount of required electrical energy for each available UV, and (ii) a respective remaining battery energy level for each available UV, selecting a first UV to perform the task” (¶ [0008]); “wherein the amount of required energy to perform the transport task for each available UV is calculated based on at least one of: (i) a respective estimated travel distance for the UV to perform the transport task” (see claim 8); “wherein the respective estimated travel distance comprises: (i) a first distance from a respective current location of the UV to a pick-up location of the temperature-sensitive item, (ii) a second distance from the pick-up location to a delivery location of the temperature-sensitive item, and (iii) a third distance from the delivery location to a UV charging station near to the delivery location” (see claim 9); “a “transport task” can generally involve a UAV picking up an item or items from one location […], delivering the item or items to another location, and returning to a base location […]  multi-delivery transport tasks are possible, which can include additional flight legs in order to deliver item(s) at multiple delivery locations, 
	Thus, Prager teaches a system that is configured to select a UAV (from a subset of UAVs capable of delivering the item) to perform a delivery between, at least, a first, second, and third location based on determining that the UAV has a required battery energy amount to perform the transport task between each of the locations; equivalent to wherein said selection is also based on one or more possible end locations, and wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said delivery and to reach one of said one or more possible end locations.

Claim 21: Prager/Beaman teaches the limitations of claim 19. Further, Prager teaches the following:
Wherein the delivery requires a pickup associated with said delivery at least one pickup location, and wherein said attempting to 10select is based on said at least on pickup location, and wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said pickup at least one pickup location, and to make said delivery, and to reach one of said one or more possible end locations.
	Prager teaches “the ATSP computing system can determine a subset of UAVs that are capable of delivering the item […] As such, the subset of UAVs includes UAVs of the fleet that have the required battery energy to perform the transport task” (¶ [0165]); “ the method includes based on (i) the amount of required electrical energy for each available UV, and (ii) a respective remaining battery energy level for each available UV, selecting a first UV to perform the task” (¶ [0008]); “wherein the amount of required energy to perform the transport task for each available UV is calculated based on at least one of: (i) a respective estimated travel distance for the UV to perform the transport task” (see claim 8); “wherein the respective estimated travel distance comprises: (i) a first distance from a respective current location of the UV to a pick-up location of 
	Thus, Prager teaches a system that is configured to select a UAV (from a subset of UAVs capable of delivering the item) to perform a delivery between, at least, a first location (pickup location), second (delivery location), and third location (return/next delivery location) based on determining that the UAV has a required battery energy amount to perform the transport task between each of the locations; equivalent to wherein the delivery requires a pickup associated with said delivery at least one pickup location, and wherein said attempting to 10select is based on said at least on pickup location, and wherein said appropriate robot is one of said plurality of robots that has sufficient capacity to make said pickup at least one pickup location, and to make said delivery, and to reach one of said one or more possible end locations.

Claim 23: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:
Wherein status data for a given robot includes current activity of the given robot, and wherein the robot status information maintained in the at least one database for a particular robot includes the current activity of the particular robot. 
	Prager teaches “the central dispatch system 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment […]  Additionally or alternatively, each local dispatch system 312 may be configured 304 are currently available for deployment and/or are currently in the midst of item transport” (¶ [0123]). 
	Thus, Prager teaches a server system configured to keep track of the current availability of each UAV in a fleet, such as which UAVs are currently in the midst of item transport; equivalent to wherein status data for a given robot includes current activity of the given robot.

Claim 24: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following: 
Wherein each robot provides status data to the at least one server of the backend platform on a regular basis, and wherein the at least one database is updated in real time based on status data provided by each robot. 
	Prager teaches “the UAV 200 includes one or more communication systems 218” (¶ [0077]); “remote computing device may receive data indicating the operational state of the UAV 200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]).
	Thus, Prager teaches a server system comprising UAVs that include communication systems. Further, the server system may communicate with each of the UAVs to determine a battery energy level and location information, such that the system may keep track of UAV battery energy levels/locations/availability and maintain updated records. The server system may continuously update the dynamic record; equivalent to wherein each robot provides status data to the at least one server of the backend platform on a regular basis, and wherein the at least one database is updated in real time based on status data provided by each robot.

	However, Beaman teaches a system comprising a blockchain server/database configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information) (¶ [00026], ¶ [0039]). Further, the blockchain server may first identify the UAV through an identifier/code/private key associated with the UAV and subsequently communicate with the UAV to receive and store the information (¶ [0047]). Further, the UAVs are configured to provide the information periodically or continuously; equivalent to wherein each robot provides status data to the at least one server of the backend platform on a regular basis, and wherein the at least one database is updated in real time based on status data provided by each robot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for continuously receiving updated drone information directly from a plurality of drones (indicative of a geographical position, battery status, and vehicle configuration/specification) and storing the updated information in the server database, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. One of ordinary skill in the art would have been motivated to modify the system of Prager to include features for storing information received directly from a plurality of autonomous vehicles (including position, battery status, and vehicle configuration/specification information) when one considers that the information utilized by the system for selecting an appropriate UAV to perform a delivery would have a further improved “accuracy and/or improved reliability” (¶ [0040]), as suggested by Prager. Further, one of ordinary skill in the art would have recognized that the 

Claim 25: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:
Wherein the plurality of robots perform deliveries on behalf of subscribers to the framework, and wherein the at least one database maintains subscriber information about said subscribers to the framework, and wherein the selecting in (D) is based, at least in part, on a subscriber associated with the request for delivery received in (C).
	Prager teaches “the UAV system 300 may include or have access to a user-account database 316. The user-account database 316 may include data for a number of user accounts, and which are each associated with one or more person. For a given user account, the user-account database 316 may include data related to or useful in providing UAV-related services” (¶ [0135]); “a person may be required to register for a user account with the UAV system 300, if they wish to be provided with UAV-related services […] user-account database 316 may include authorization information for a given user account (e.g., a user name and password)” (¶ [0136]); “a user of the remote device 306 could request delivery of a package directly from the central dispatch system 310 […] the central dispatch system 310 may include automated functionality to handle requests that are generated by such an application, evaluate such requests, and, if appropriate, coordinate with an appropriate local dispatch system 312 to deploy a UAV” (¶ [0125]).
	Thus, Prager teaches a server system that may require users to register for a user account with the system (including user information) in order to be provided with UAV-related services. A registered user may then request delivery of a package, where the system then coordinates with an appropriate dispatch system to deploy a UAV; equivalent to wherein the plurality of robots 

Claim 26: Prager/Beaman teaches the limitations of claim 1. Prager does not explicitly teach, however Beaman does teach, the following:
Wherein each robot has an identifier that is unique within the framework, and wherein each robot’s unique identifier is used as a key to the at least one database. 
	Beaman teaches “two drones may exchange a parcel while one or more of the drones is in-flight or in-transit. To enhance security of the exchange, the drones may request a blockchain authentication be performed for securely identifying each of the drones while in-flight and prior to or during the transfer of the parcel. The blockchain may be stored by one or more of a control station which communicates with the drones” (¶ [0021]); “All drones in communication with the control station 130 can be identified uniquely by the blockchain server 140 such as through a tag, name, code, identifier, and the like […] In addition, the blockchain server 140 may receive and store one or more of the geographical coordinates, altitude, battery power, and the like, for each drone. During communication with a UAV (e.g., source UAV 110 and target UAV 120) the drone data can be gathered through messages or other transmissions through the control station 130” (¶ [0026]); “During the authentication, the processor 520 may validate, via the blockchain, a private key of the source UAV […] Prior to, during, and after the authentication process, the network interface 510 may receive metadata of one or more of the source UAV and the target UAV […] the processor 520 may store the collected metadata in a shared blockchain ledger ” (¶ [0047]); “the source UAV 10 and/or the target UAV 20 may provide in-flight metadata (e.g., periodically, randomly, continuously, etc.) to the blockchain server 30, in 304. The in-flight metadata may include one or more of a travel distance, an altitude, a drone specification, a 
	Thus, Beaman teaches a system comprising a blockchain server configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information). Further, the blockchain server may first identify the UAV through an identifier/code/private key associated with the UAV and subsequently communicate with the UAV to receive the information; equivalent to wherein each robot has an identifier that is unique within the framework, and wherein each robot’s unique identifier is used as a key to the at least one database.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for continuously receiving updated drone information directly from a plurality of drones subsequent to validating a unique private key associated with each of the drones and storing the updated information in the server database as the information is received, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. One of ordinary skill in the art would have been motivated to modify the system of Prager to include features for validating a private key associated with each drone, subsequently receiving drone information, and then storing information received directly from a plurality of autonomous vehicles (including position, battery status, and vehicle configuration/specification information) in order “to enhance security”(¶ [0021]) of the system, as suggested by Beaman. Further, one of ordinary skill in the art would have recognized that the teachings of Beaman are compatible with the system of Prager as they share capabilities and characteristics; namely, they are both systems directed towards UAV delivery systems and maintaining status information associated with each of the UAVs in the system.

Claim 27: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:
Wherein the at least one database is maintained and updated in real time to reflect a current status of the robots in the framework.
	Prager teaches “the UAV 200 includes one or more communication systems 218” (¶ [0077]); “remote computing device may receive data indicating the operational state of the UAV 200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]).
	Thus, Prager teaches a server system comprising UAVs that include communication systems. Further, the server system may communicate with each of the UAVs to determine a battery energy level and location information, such that the system may keep track of UAV battery energy levels/locations/availability and maintain updated records. The server system may continuously update the dynamic record; equivalent to wherein the at least one database is maintained and updated in real time to reflect a current status of the robots in the framework.
	Although Prager teaches a server system configured to continuously update a record in the server system with status information associated with each of the UAVs in a fleet, Prager does not explicitly teach that this status information includes the configuration information of the given robot and the location information. 
	However, Beaman teaches a system comprising a blockchain server/database configured to communicate with UAVs to receive and store information associated with the UAV (such as battery power, geographical coordinates, carrying capacity, and drone specification information) (¶ [00026], ¶ [0039]). Further, the blockchain server may first identify the UAV through an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Beaman by incorporating the features in a server system for continuously receiving updated drone information directly from a plurality of drones (indicative of a geographical position, battery status, and vehicle configuration/specification) and storing the updated information in the server database, as taught by Beaman, into the system of Prager that is configured to keep track of availability, UAV configuration, and battery energy level information associated with a plurality of UAVs in a fleet. One of ordinary skill in the art would have been motivated to modify the system of Prager to include features for storing information received directly from a plurality of autonomous vehicles (including position, battery status, and vehicle configuration/specification information) when one considers that the information utilized by the system for selecting an appropriate UAV to perform a delivery would have a further improved “accuracy and/or improved reliability” (¶ [0040]), as suggested by Prager. Further, one of ordinary skill in the art would have recognized that the teachings of Beaman are compatible with the system of Prager as they share capabilities and characteristics; namely, they are both systems directed towards UAV delivery systems and maintaining status information associated with each of the UAVs in the system. 

	Claim 28: Prager/Beaman teaches the limitations of claim 1. Further, Prager teaches the following:
Wherein the at least one database provides a substantially true state of the robots in the framework. 
200, sensor data from the UAV 200 that allows it to assess the environmental conditions being experienced by the UAV 200, and/or location information for the UAV 200.” (¶ [0075]); “central dispatch system 310 may keep track of which UAVs 304 are located at which local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of the UAVs 304 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally or alternatively, each local dispatch system 312 may be configured to track which of its associated UAVs 304 are currently available for deployment and/or are currently in the midst of item transport” (¶ [0123]); “ATSP computing system can communicate with each available UAV to determine a respective remaining battery energy level of each UAV […]  ATSP computing system can keep a dynamic record of the battery energy levels of the fleet of UAVs. The ATSP computing system can continuously or periodically update the dynamic record” (¶ [0164]).
	Thus, Prager teaches a server system configured to keep track of location information, availability information, and configuration information associated with each UAV in a fleet of UAVs. Further, the server system is configured to continuously update a dynamic record for each UAV including information indicative of a current battery energy level for each of the UAVs; equivalent to wherein the at least one database provides a substantially true state of the robots in the framework.

Claim 29: Prager/Beaman teaches the limitations of claim 3. Further, Prager teaches the following:
Wherein the predetermined robot configuration comprises a robot configured for carrying temperature-sensitive goods. 
	Prager teaches “at least some of the UAVs of the fleet can include or be configured to receive a temperature control unit. The temperature control unit can include a temperature 
	Thus, Prager teaches a system with a feature for selecting an appropriate UAV from among a plurality of UAVs that either have no temperature control unit, a cooling element, or a heating element to perform a transport task while maintaining a particularly preferred temperature range; equivalent to wherein the predetermined robot configuration comprises a robot configured for carrying temperature-sensitive goods.

Claims 5, 7-9, 16, and 30-32 are rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No. 2019/0199534, hereafter known as Beaman, in further view of Cochran et al U.S. Publication No. 2019/0197643, hereafter known as Cochran. 

Claim 5: Prager/Beaman teaches the limitations of claim 4. Further, Prager teaches the following:

Wherein the subsets of robots are dynamically updated based on at least one of […] demand for deliveries. 

	Prager teaches “a UAV transport service provider 402 may dynamically assign different UAVs to transport tasks for different item providers based on demand […] rather than permanently assigning each UAV to a particular item provider. […] As such, the particular UAV or UAVs that carry out transport tasks for a given third-party item provider may vary over time” (¶ [0144]); “dynamic assignment of UAVs to flights for a number of different item providers can help a UAV 402 can dynamically redistribute UAVs amongst a number of UAV deployment locations (which may be referred to as, e.g., “hubs” or “nests”) through a service area, according to time-varying levels of demand at various locations or sub-areas within the service area” (¶ [0145]). 	
	Thus, Prager teaches a system that is configured to redistribute UAVs amongst a number of UAV deployment locations based on time-varying levels of demand at various locations; equivalent to wherein the subsets of robots are dynamically updated based on a demand for deliveries. 

	Although Prager teaches a system configured to redistribute UAVs amongst a number of UAV deployment locations based on time-varying levels of demand at various location, Prager/Beaman does not explicitly teach that the redistribution is based on a prior demand, forecasted future demand for deliveries, or forecasted deliveries at one or more locations. 

	However, Cochran teaches the following:
Wherein the subsets of robots are dynamically updated based on at least one of […] forecasted deliveries at one or more locations. 
	Cochran teaches “an ATSP may dynamically distribute and redistribute unmanned aerial vehicles (UAVs) amongst UAV nests, to change the geographic distribution of UAV transport city according to location-specific changes in demand” (¶ [0004]); “the allocation or assignment of a certain number of UAVs to each of a plurality of UAV nests, as well as to pre-staging locations associated with the nests or located nearby the nests, at a given time may be referred to herein as the “distribution” of UAVs or the “distribution of UAV capacity” (¶ [0032]); “UAVs may be pre-staged proactively, before specific requests for transport tasks are received, based on, e.g., 
	Thus, Cochran teaches a system configured to distribute UAVs amongst UAV nests and pre-staging locations according to location-specific demand, where the demand may be based on a predicted or estimated demand at the various pre-staging locations; equivalent to wherein the subsets of robots are dynamically updated based on forecasted deliveries at one or more locations.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the system of Cochran by incorporating the feature for distributing UAVS amongst particular nests/pre-staging locations according to the predicted demand levels for deliveries at the particular locations, as taught by Cochran, into the system of Prager/Beaman that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help an ATSP determine how to distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves the overall quality of the item-recipient experience and/or improves the efficiency of the UAV transport service” (¶ [0026]), as suggested by Cochran. 
	
Claim 7: Prager/Beaman/Cochran teaches the limitations of claim 5. Further, Prager/Beaman does not explicitly teach, however Cochran does teach, the following:

Loading at least one robot with certain goods based on the forecasting of future demand for deliveries. 
	Cochran teaches  “pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window […] This may involve sending the UAV to an item provider to pick up the payload item predicted to be ordered before deploying the UAV to the pre-staging location […] In one example, the ATSP may predict that the item recipient is predicted to order the payload item […] The ATSP may then pre-stage the UAV near the item recipient with the purchased payload item, and wait for the item recipient to order the item from the ATSP” (¶ [0134]); “UAVs may be pre-staged proactively, before specific requests for transport tasks are received, based on, e.g., predicted or estimated demand for UAV capacity at various pre-staging locations […] Additionally or alternatively, an ATSP may pre-stage loaded UAVs near item recipients in anticipation of the item recipients ordering particular payload items” (¶ [0129]). 
	Thus, Cochran teaches a system configured to instruct certain UAVs to move between UAV nests and/or pre-staging locations according to location-specific predicted demand levels for deliveries. Further, the system may move loaded UAVs near item recipients in anticipation of the item recipient’s ordering particular items; equivalent to loading at least one robot with certain goods based on the forecasting of future demand for deliveries.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the system of Cochran by incorporating the feature for instructing certain UAVs to move between particular nests/pre-staging locations according to the predicted demand levels for the particular locations and moving pre-loaded UAVs near item recipients in anticipation of the item recipient’s ordering particular items, as taught by Cochran, into the system of Prager that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have 

Claim 8: Prager/Beaman/Cochran teaches the limitations of claim 5. Further, Prager does not explicitly teach, however Cochran does teach, the following: 

Wherein the forecasting is dynamically updated. 
	Cochran teaches “ATSP may implement an ongoing process to determine desired distributions of UAV capacity at future times based on time- and location-varying demand for UAV transport service (and/or perhaps other factors as well), and redistributing UAVs amongst UAV nests in an effort to achieve the desired distributions at those future times” (¶ [0168]); “ because demand for UAV transport services can vary between item providers, an ATSP control system 401 for a given area may implement an ongoing process to distribute and redistribute UAVs amongst the UAV nests 404 a-404 d that collectively serve the given area […] the ATSP control system 401 may continually, periodically, or from time-to-time evaluate demand and/or other factors […] and determine a respective number of UAVs that are desirable at each UAV nest ” (¶ [0126]); “UAVs may be pre-staged proactively, before specific requests for transport tasks are received, based on, e.g., predicted or estimated demand for UAV capacity at various pre-staging locations” (¶ [0129]).
	Thus, Cochran teaches an ongoing/continuous process that determines how UAVs should be distributed amongst nests/pre-staging locations at future times based on the time and location varying demand, where the demand is a predicted demand level; equivalent to the forecasting being dynamically updated. 


	
Claim 9: Prager/Beaman/Cochran teaches the limitations of claim 5. Further, Prager/Beaman does not teach, however Cochran does teach, the following:
Wherein the forecasting is performed based on at least one of types of delivery requested and/or […] day of request for deliveries;
	Cochran teaches “pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window […] This may involve sending the UAV to an item provider to pick up the payload item predicted to be ordered before deploying the UAV to the pre-staging location […] In one example, the ATSP may predict that the item recipient is predicted to order the payload item […] The ATSP may then pre-stage the UAV near the item recipient with the purchased payload item, and wait for the item recipient to order the item from the ATSP” (¶ [0134]); “an item-provider submission may indicate the amount of UAV transport services being requested in various ways. For example, an item-provider submission may specify: (a) a scheduled and/or expected number of transport tasks that are desired during a future time period […] Note that in the foregoing examples, an item provider and/or an ATSP system may determine 
	Thus, Cochran teaches a system that may distribute UAVs to particular pre-staging locations according to a predicted demand, where the predicted demand may be based on a determination that a particular recipient is predicted to order a particular payload item, such that the UAV may be moved to the pre-staging location near the recipient with the particular payload item that is predicted to be ordered. Further, Cochran teaches that the predicted demand for an area may be based on the collective amount of item-provider submissions that may indicate a scheduled and/or expected number of transport tasks that are desired during a future time period; equivalent to the forecasting being performed based on types of delivery requested and day of request for deliveries.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Cochran by incorporating the feature of distributing UAVs to particular locations according to a predicted demand, where the predicted demand may be based on a prediction that a recipient will order a particular payload item at a particular location or further based on a scheduled and/or expected number of transport tasks that are desired during a future time period, as taught by Cochran, into the system of Prager that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman with the purpose to help “distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves the overall quality of the item-recipient experience and/or improves the efficiency of the UAV transport service” (¶ [0026]), as suggested by Cochran.

Claim 16: Prager/Beaman teaches the limitations of claim 11. Further, although Prager teaches a backend platform (central dispatch server) configured to dispatch and redistribute UAVs amongst a number of UAV deployment locations based on time-varying levels of demand at various locations (¶ [0124], ¶ [0126], ¶ [0145]), Prager does not explicitly teach forecasting demand for deliveries based on at least one of types of deliveries requested, delivery location, time of request for deliveries, day of request for deliveries, weather conditions at or around the delivery location, and/or events at or around the delivery location. 

	However, Cochran teaches the following:
The backend platform is further configured to forecast demand for deliveries and wherein the forecasting is based on at least one of: types of delivery requested; and/or […] day of request for deliveries;
	Cochran teaches “pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window […] This may involve sending the UAV to an item provider to pick up the payload item predicted to be ordered before deploying the UAV to the pre-staging location […] In one example, the ATSP may predict that the item recipient is predicted to order the payload item […] The ATSP may then pre-stage the UAV near the item recipient with the purchased payload item, and wait for the item recipient to order the item from the ATSP” (¶ [0134]); “an item-provider submission may indicate the amount of UAV transport services being requested in various ways. For example, an item-provider submission may specify: (a) a scheduled and/or expected number of transport tasks that are desired during a future time period […] Note that in the foregoing examples, an item provider and/or an ATSP system may determine an expected number for an item provider based on historical transport data and/or other data” (¶ [0143]); “demand for a given area having multiple item providers may be indicated by the collective 
	Thus, Cochran teaches a system that may distribute UAVs to particular pre-staging locations according to a predicted demand, where the predicted demand may be based on a determination that a particular recipient is predicted to order a particular payload item, such that the UAV may be moved to the pre-staging location near the recipient with the particular payload item that is predicted to be ordered. Further, Cochran teaches that the predicted demand for an area may be based on the collective amount of item-provider submissions that may indicate a scheduled and/or expected number of transport tasks that are desired during a future time period; equivalent to the forecasting being performed based on types of delivery requested and day of request for deliveries.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Cochran by incorporating the feature of distributing UAVs to particular locations according to a predicted demand, where the predicted demand may be based on a prediction that a recipient will order a particular payload item at a particular location or further based on a scheduled and/or expected number of transport tasks that are desired during a future time period, as taught by Cochran, into the system of Prager/Beaman that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman with the purpose to help “distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves the overall quality of the item-recipient experience and/or improves the efficiency of the UAV transport service” (¶ [0026]), as suggested by Cochran.

Claim 30: Prager/Beaman/Cochran teaches the limitations of claim 5. Although Prager teaches a system configured to redistribute UAVs amongst a number of UAV deployment locations based 
Wherein the subsets of robots are dynamically updated based on at least one of […] forecasted deliveries at one or more locations; and/or demand for deliveries. 
	Cochran teaches “an ATSP may dynamically distribute and redistribute unmanned aerial vehicles (UAVs) amongst UAV nests, to change the geographic distribution of UAV transport city according to location-specific changes in demand” (¶ [0004]); “the allocation or assignment of a certain number of UAVs to each of a plurality of UAV nests, as well as to pre-staging locations associated with the nests or located nearby the nests, at a given time may be referred to herein as the “distribution” of UAVs or the “distribution of UAV capacity” (¶ [0032]); “UAVs may be pre-staged proactively, before specific requests for transport tasks are received, based on, e.g., predicted or estimated demand for UAV capacity at various pre-staging locations” (¶ [0129]); “ATSP may implement an ongoing process to determine desired distributions of UAV capacity at future times based on time- and location-varying demand for UAV transport service (and/or perhaps other factors as well), and redistributing UAVs amongst UAV nests in an effort to achieve the desired distributions at those future times” (¶ [0168]); “an item-provider submission may indicate the amount of UAV transport services being requested in various ways. For example, an item-provider submission may specify: (a) a scheduled and/or expected number of transport tasks that are desired during a future time period […] Note that in the foregoing examples, an item provider and/or an ATSP system may determine an expected number for an item provider based on historical transport data and/or other data” (¶ [0143]); “demand for a given area having multiple item providers may be indicated by the collective amount of UAV transport services requested via item-provider submissions from these item providers (and perhaps other information as well) for a given time or time period” (¶ [0169]). 


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the system of Cochran by incorporating the feature for distributing UAVS amongst particular nests/pre-staging locations according to the predicted demand levels for deliveries at the particular locations or further based on a scheduled and/or expected number of transport tasks that are desired during a future time period, as taught by Cochran, into the system of Prager/Beaman that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help an ATSP determine how to distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves the overall quality of the item-recipient experience and/or improves the efficiency of the UAV transport service” (¶ [0026]), as suggested by Cochran. 

Claim 31: Prager/Beaman/Cochran teaches the limitations of claim 7. Further, Prager/Beaman does not explicitly teach, however Cochran does teach, the following:

At least one of […] Loading at least one robot with certain goods based on the forecasting of future demand for deliveries. 
	Cochran teaches  “pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window […] This may involve sending the UAV to an item provider to pick up the payload item predicted to be ordered before deploying the UAV to the pre-staging location […] In one example, the ATSP may predict that the item recipient is predicted to order the payload item […] The ATSP may then pre-stage the UAV near the item recipient with the purchased payload item, and wait for the item recipient to order the item from the ATSP” (¶ [0134]); “UAVs may be pre-staged proactively, before specific requests for transport tasks are received, based on, e.g., predicted or estimated demand for UAV capacity at various pre-staging locations […] Additionally or alternatively, an ATSP may pre-stage loaded UAVs near item recipients in anticipation of the item recipients ordering particular payload items” (¶ [0129]). 
	Thus, Cochran teaches a system configured to instruct certain UAVs to move between UAV nests and/or pre-staging locations according to location-specific predicted demand levels for deliveries. Further, the system may move loaded UAVs near item recipients in anticipation of the item recipient’s ordering particular items; equivalent to loading at least one robot with certain goods based on the forecasting of future demand for deliveries.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the system of Cochran by incorporating the feature for instructing certain UAVs to move between particular nests/pre-staging locations according to the predicted demand levels for the particular locations and moving pre-loaded UAVs near item recipients in anticipation of the item recipient’s ordering particular items, as taught by Cochran, into the system of Prager that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman with the purpose to help “distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves 

Claim 32: Prager/Beaman/Cochran teaches the limitations of claim 9. Further, Prager/Beaman does not teach, however Cochran does teach, the following:
Wherein the forecasting is performed based on at least one of types of delivery requested and/or delivery locations; and/or time of request for deliveries; and/or day of request for deliveries […];
	Cochran teaches “pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window […] This may involve sending the UAV to an item provider to pick up the payload item predicted to be ordered before deploying the UAV to the pre-staging location […] In one example, the ATSP may predict that the item recipient is predicted to order the payload item […] The ATSP may then pre-stage the UAV near the item recipient with the purchased payload item, and wait for the item recipient to order the item from the ATSP” (¶ [0134]); “an item-provider submission may indicate the amount of UAV transport services being requested in various ways. For example, an item-provider submission may specify: (a) a scheduled and/or expected number of transport tasks that are desired during a future time period […] Note that in the foregoing examples, an item provider and/or an ATSP system may determine an expected number for an item provider based on historical transport data and/or other data” (¶ [0143]); “demand for a given area having multiple item providers may be indicated by the collective amount of UAV transport services requested via item-provider submissions from these item providers (and perhaps other information as well) for a given time or time period” (¶ [0169]). 
	Thus, Cochran teaches a system that may distribute UAVs to particular pre-staging locations according to a predicted demand, where the predicted demand may be based on a determination that a particular recipient is predicted to order a particular payload item, such that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Cochran by incorporating the feature of distributing UAVs to particular locations according to a predicted demand, where the predicted demand may be based on a prediction that a recipient will order a particular payload item at a particular location or further based on a scheduled and/or expected number of transport tasks that are desired during a future time period, as taught by Cochran, into the system of Prager that is configured to distribute UAVs amongst UAV nests according to demand levels. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman with the purpose to help “distribute and/or re-distribute its UAVs among various UAV nests in a manner that improves the overall quality of the item-recipient experience and/or improves the efficiency of the UAV transport service” (¶ [0026]), as suggested by Cochran.

Claims 6 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No. 2019/0199534, hereafter known as Beaman, in further view of Cochran et al U.S. Publication No. 2019/0197643, hereafter known as Cochran, in further view of Blake et al. U.S. Publication No. 2019/0196512, hereafter known as Blake.  

Claim 6: Prager/Beaman/Cochran teaches the limitations of claim 5. Further, Prager/Beaman/Cochran does not explicitly teach, however Blake does teach, the following:

Wherein the subsets of robots are updated by at least one server based on at least one of […] forecasted demand for deliveries requiring a particular robot configuration. 
	Blake teaches “UAVs may be reconfigured between different physical configurations based on the anticipated level of demand and the types of payload items predicted to be requested to be delivered. That is, the UAV fleet may be proactively adapted over time to handle variations in the properties of the payloads […] Each UAV may be outfitted with various combinations of different wings, rotors, motors, sensors, batteries, winches, tethers, hooks, and item containers, among other possibilities.” (¶ [0051]); “central dispatch system 310 may be a server or group of servers” (¶ [0123]); 
	Thus, Blake teaches a system (comprising servers) configured to reconfigure UAVs between different physical configurations based on the anticipated level of demand and types of items predicted to be requested to be delivered; equivalent to wherein the subsets of robots are updated by at least one server based on at least one of forecasted demand for deliveries requiring a particular robot configuration.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman/Cochran with the teachings of Blake by incorporating the features for reconfiguring UAVs between different physical configurations based on the anticipated level of demand and types of items predicted to be requested to be delivered, as taught by Blake, into the system of Prager/Beaman/Cochran that is configured to distribute UAVs amongst UAV nests and pre-staging locations based on a predicted demand at the various nest/pre-staging locations. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman/Cochran when one 

Claim 17: Prager/Beaman/Cochran teaches the limitations of claim 16. Further, Prager/Beaman/Cochran does not explicitly teach, however Blake does teach, the following:
	Wherein the backend platform is further configured to determine preferred robot configurations based on the forecasting. 
	Blake teaches “UAVs may be reconfigured between different physical configurations based on the anticipated level of demand and the types of payload items predicted to be requested to be delivered. That is, the UAV fleet may be proactively adapted over time to handle variations in the properties of the payloads […] Each UAV may be outfitted with various combinations of different wings, rotors, motors, sensors, batteries, winches, tethers, hooks, and item containers, among other possibilities.” (¶ [0051]).
	Thus, Blake teaches a system configured to reconfigure UAVs between different physical configurations based on the anticipated level of demand and types of items predicted to be requested to be delivered; equivalent to wherein the backend platform is further configured to determine preferred robot configurations based on the forecasting.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman/Cochran with the teachings of Blake by incorporating the features for reconfiguring UAVs between different physical configurations based on the anticipated level of demand and types of items predicted to be requested to be delivered, as taught by Blake, into the system of Prager/Beaman/Cochran that is configured to distribute UAVs amongst UAV nests and pre-staging locations based on a predicted demand at the various nest/pre-staging locations. One of ordinary skill in the art would have been motivated to make this modification to the system of Prager/Beaman/Cochran when one . 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No. 2019/0199534, hereafter known as Beaman, in further view of Perez U.S. Publication No. 2018/0174093, hereafter known as Perez.

Claim 10: Prager/Beaman teaches the limitations of claim 1. Further, Prager/Beaman does not explicitly teach, however Perez does teach, the following:

In case no appropriate robot can be selected from the subset of plurality of robots, requesting a robot from at least one other framework to execute the delivery. 
	Perez teaches “upon receiving a request for a locations-specific service for a particular shipment/item (e.g., shipment/item redirection) in the possession of the carrier, the central computing entity performs various processes to determine the appropriate methodology for effecting the requested service” (¶ [0027]); “a vehicle 100 may be a manned or an unmanned tractor, truck […] drone, […] and/or any other form of object for moving or transporting people and/or items” (¶ [0037]); “service provider 100 a may be a second delivery vehicle (e.g., owned and/or operated by the carrier)” (¶ [0101]); “the central computing entity 110 may compare the PLD information/data corresponding to a particular shipment/item against one or more criteria to determine whether the shipment/item is eligible for delivery via a service provider 100 a […] For example, shipments/items containing certain item types (e.g., chemicals, explosives, firearms, drugs, and/or the like) may be identified as ineligible for delivery via a service provider 100 a […] In embodiments in which the central computing entity 110 determines that delivery via a service provider 100 a is unavailable for a particular shipment/item, the central computing entity 110 may 100 for delivery to the alternative intended destination 704” (¶ [0097]); “various embodiments may identify appropriate service providers available to meet the last mile delivery vehicle” (¶ [0005]); “For example, the central computing entity may request a peer-based delivery service (e.g., Uber, UberEats, Lyft, GetMe, and/or the like) to assign a particular service provider to redirect the shipment/item” (¶ [0028]). 
	Thus, Perez teaches a service provider (a carrier) that may be in a possession of a particular shipment/item for delivery and a central computing entity that is configured to determine an appropriate methodology for effecting the requested service for delivering the shipment/item. Perez teaches that the central computing entity may compare data associated with the particular shipment to determine whether the shipment is eligible to be delivered by the service provider (unmanned vehicles associated with the carrier). Further, if the central computing entity determines that delivery of the particular shipment is unavailable for delivery by the service provider (unmanned vehicles associated with the carrier), then the central computing entity can identify another appropriate last mile delivery vehicle for performing the delivery, such as a delivery vehicle from a peer-based delivery service (Uber, Lyft, etc.). Thus, these features are equivalent to requesting a robot from at least one other framework to execute the delivery in a case where no appropriate robot can be selected from the subset of plurality of robots.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Perez by incorporating the features for determining that a delivery for a particular shipment is unavailable for delivery by a carrier and responsively identifying another appropriate delivery carrier to perform the delivery, as taught by Perez, into the system of Prager/Beaman that is configured to dispatch UAVs to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature into the system of Prager/Beaman that enables the system to dispatch another delivery carrier to deliver .  

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No. 2019/0199534, hereafter known as Beaman, in further view of Blake et al. U.S. Publication No. 2019/0196512, hereafter known as Blake.  

Claim 20: Prager/Beaman teaches the limitations of claim 18. Further, Prager does not explicitly teach, however Blake does teach, the following:
	
Wherein said delivery has a delivery type and wherein said attempting to select is based on said delivery type. 
	Blake teaches “central dispatch system 310 receives a request for UAV-related service (e.g., transport of an item) from access system 302, central dispatch system 310 may select a specific one of UAVs 304 to dispatch” (¶ [0125]); “UAVs 304 may include a number of types of UAVs, with each type of UAV being configured for a different type or types of payload delivery capabilities” (¶ [0118]); “a UAV may be pre-configured for a series of transport tasks which it is expected to perform. That is, rather than being adapted to transport one particular type of payload item, the UAV may be pre-configured to handle a range of possible types of payload items” (¶ [0185]); “central dispatch system 310 may keep track of which ones of UAVs 304 are located at which ones of local dispatch systems 312, which UAVs 304 are currently available for deployment, and/or which services or operations each of UAVs 304 is configured for” (¶ [0124]); “The first type of transport tasks may be associated with a first payload type of a plurality of payload types. Each of the UAVs may be physically reconfigurable between at least a first configuration corresponding to the first payload type and a second configuration corresponding 
	Thus, Blake teaches a system wherein each of the UAVs within a fleet may be configured to perform transport tasks of different types which have different types of payload. Further, Blake teaches that the central dispatch system may keep track of the availability and location of each of the different UAVs with particular configurations, such that in response to receiving a request for a particular type of transport task, the UAVs with the appropriate configuration may be dispatched to perform the transport task. This feature is equivalent to wherein said delivery has a delivery type and wherein said attempting to select is based on said delivery type.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager with the teachings of Blake by incorporating the feature for receiving a particular type of transport task and attempting to select an appropriate UAV with a particular configuration that is capable of performing the particular type of transport task, as taught by Blake, into the system of Prager that is configured to select a UAV from a subset of UAVs to perform a transport task. One of ordinary skill in the art would have been motivated to make this modification when one considers that the selected “UAV may have better dimensional accuracy and/or improved reliability” (¶ [0059]), as suggested by Blake. 

Claims 13-14 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No.2019/0199534, hereafter known as Beaman, in further view of Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay. 

Claim 13: Prager/Beaman teaches the limitations of claim 11. Further, Prager/Beaman does not explicitly teach, however Luckay does teach, the following:

A robot storage facility comprising at least one of: […] a robot moving vehicle;
	 Luckay teaches “Methods and systems for autonomous item delivery and/or pick up are provided […] One or more autonomous delivery vehicles may be dispatched from the mothership as the mothership progresses along the route […] Upon completing their delivery and/or pick up tasks, the autonomous delivery vehicles return to the mothership, either at the point at which they dispatched from the mothership, or at a different location along the item delivery route.” (see Abstract); “the mothership further comprises a roof structure substantially enclosing the freight bay, and wherein the roof comprises an access portal to provide ingress and egress of aerial ADUs.”(¶ [0019]).
	Thus, Luckay teaches a system comprising a mothership from which autonomous delivery vehicles (ADUs) may be dispatched to perform a delivery. Upon completing the delivery, the ADUs may return to the mothership; equivalent to a robot storage facility comprising a robot moving vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Luckay by incorporating the features of a mothership from which autonomous delivery vehicles (including aerial vehicles) may be dispatched to perform a delivery and where the autonomous delivery vehicles may return upon completing the delivery, as taught by Luckay, into the system of Prager/Beaman which comprises a plurality of hubs/nests at which UAVs may return upon completing a delivery. One of ordinary skill in the art would have been motivated to incorporate, into the system of Prager/Beaman, a mothership configured to house a plurality of UAVs when one considers such a feature “can improve the efficiency of completing a delivery route by 910 to deliver to points along the route” (¶ [0092]) of the mothership, as suggested by Luckay.  

Claim 14: Prager/Beaman/Luckay teaches the limitations of claim 13. Further, Prager/Beaman does not explicitly teach, however Luckay does teach, the following:

Wherein the storage facility is configured to load the plurality of robots with goods. 
	Luckay teaches “autonomous item transactions for execution by one or more autonomous delivery units (ADUs) located within the mothership” (¶ [0022]); “the mothership comprises automated loading means for loading an item onto an ADU” (¶ [0014]); “an automated loading mechanism of the mothership to retrieve a first item from a storage location within the mothership; and causing the automated loading mechanism to load the item onto the first ADU.” (¶ [0024]); “the first ADU is selected from the one or more ADUs based at least in part on a battery charge status of the first ADU.” (¶ [0026]); 
	Thus, Luckay teaches a system comprising a mothership from which a plurality of autonomous delivery vehicles (ADUs) may be dispatched to perform a delivery. Further, the mothership is configured to load items onto each of the ADUs for delivery; equivalent to wherein the storage facility is configured to load the plurality of robots with goods.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Luckay by incorporating the features of a mothership from which autonomous delivery vehicles (including aerial vehicles) may be dispatched to perform a delivery and is further capable of loading items onto each of the ADUs before being dispatched, as taught by Luckay, into the system of Prager/Beaman which comprises a plurality of hubs/nests at which UAVs may return upon completing a delivery. One of ordinary skill in the art would have been motivated to incorporate, into the system of Prager/Beaman, a mothership configured to load and dispatch a 910 to deliver to points along the route” (¶ [0092]) of the mothership, as suggested by Luckay.  

 Claim 33: Prager/Beaman/Luckay teaches the limitations of claim 13. Further, Prager teaches the following:
A robot storage facility comprising at least one of: a hub; and/or […] a servicing location […].
	Prager teaches “a “transport task” can generally involve a UAV picking up an item or items from one location […] and returning to a base location (e.g., a UAV nest or charging station), where the UAV can recharge and/or be readied for its next assigned transport task” (¶ [0031]); “Each UAV nest 404 a to 404 d is a facility where UAVs can be stored for at least a short period of time” (¶ [0141]). 
	Thus, Prager teaches that a fleet of UAVs may be stored at a nest facility (equivalent to a hub) or return to a charging station where the UAVs can be charged/readied for a next assigned transport task (equivalent to a servicing location). 

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Prager et al. U.S. Publication No. 2019/0340569, hereafter known as Prager, in view of Beaman et al. U.S. Publication No.2019/0199534, hereafter known as Beaman, in further view of Walsh et al. U.S. Publication No. 2018/0105289, hereafter known as Walsh. 

Claim 22: Prager/Beaman teaches the limitations of claim 1. Further, Prager/Beaman does not explicitly teach, however Walsh does teach, the following:

Wherein selection of the appropriate robot in (D) is performed by an algorithm running on the at least one server.
	Walsh teaches “A drone delivery system (DDS) can comprise a drone” (¶ [0047]); “DDS includes a central server” (¶ [0142]) “At Drone Selection 1400 the DDS determines which drone (from the group defined in Fleet Assessment) should make the delivery. This is accomplished using information, such as, but not limited to, Parcel Information, User Input, Drone Information, and/or Receptacle Information. The SDS/DDS can also consider, among other things, whether there are charging stations along a path a given drone might take; and other packages that might be being delivered to the receptacle. The DDS then, often via a system of algorithms that prioritize various factors, selects a drone to complete the delivery” (¶ [0235]). 
	Thus, Walsh teaches a drone delivery system (DDS) comprising a central server. Further the DDS is configured to use a system of algorithms and drone information to select an appropriate drone to complete a delivery; equivalent to wherein selection of the appropriate robot in (D) is performed by an algorithm running on the at least one server.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Prager/Beaman with the teachings of Walsh by incorporating the features in a server for utilizing an algorithm to select an appropriate drone to make a delivery, as taught by Walsh, into the system of Prager/Beaman that is configured to select an appropriate drone to perform a delivery based on a plurality of factors. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature “can optimize, or at least improve, drone delivery of parcels to parcel receptacles” (¶ [0219]), as suggested by Walsh. Further, one of ordinary skill in the art would have recognized that the teachings of Walsh are compatible with the system of Prager as they share capabilities and characteristics; namely, they are both systems directed towards drone delivery systems and selecting/dispatching drones to perform deliveries. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628